DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
	Referring to Claim 1, Chang teaches generating a beam (Fig 1 #140; Col. 3 line 19-22, 34-36, and 52-56) from phased array radar face having a curve of constant phase; see curve of horizon drawn through beams 135 and 145.
	Referring to Claims 2 and 12, Chang teaches wherein the beam comprises a fan beam; See Fig. 1.
	Referring to Claims 3 and 13, Chang teaches wherein the beam is spoiled in u space; See Fig. 1.
	Referring to Claims 4 and 14, Chang teaches wherein the beam is spoiled in v space; See Fig. 1.

	Referring to Claims 6 and 16, Chang teaches wherein the beam is spoiled in u space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See text associated with Fig. 1.
	Referring to Claim 7, Chang teaches wherein the beam is modified for scan loss; this is implicit by the use of a broad beam as in Fig. 1.
	Referring to Claims 8 and 17, Chang teaches wherein the beam is spoiled in v space based on array row element-to-element spacing, wavelength, and number of row elements; See text associated with Fig. 1.
	Referring to Claims 9 and 18, Chang teaches controlling the beam in real-time without iterative processing; Col. 6 ln 21-24.
	Referring to Claims 10 and 19, Chang teaches wherein the beam has a pattern that is flat in real space and curved in uv space that follows the horizon; See Fig. 1.
	Referring to Claim 11, Chang teaches a beamformer (Fig. 2 #230; Col. 4 ln 46-50) and a beam spoiler module (Fig. 2 #240; Col. 4 ln 50-51) configured to: generate a beam from a face of the phased array radar having a curve of constant phase; (Col. 3 ln 52-56 and Col. 4 ln 54-Col. 5 ln 24 and see curve of horizon drawn through beams 135 and 145), a plurality of phase shifters connected to the beamformer; and a plurality of antennas connected to the plurality of phase shifters, respectively; See Col. 1 ln 20-30.
	Referring to Claim 20, Chang teaches a non-transitory computer-readable medium having stored instructions that cause a phase array radar to generate a beam from a face of the phased .

Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive. Applicant’s arguments that the prior art does not equate to the definition of the curve of constant phase is found to be non-persuasive. As can be seen in Figure 1, the line 150 that is drawn through beams 135 and 145 have a slight constant curve, as the horizon itself is curved this would hold true to the definition as disclosed by the Applicant. The Applicant has not persuasively argued why this would not be the case, the Examiner maintains that the prior art of record discloses the curve of constant phase as represented by the line drawn through 135 and 145. As the prior art discloses that the beam is canted to follow the horizon it is interpreted that the beam would have a constant phase along the curve as the curve of the horizon is a constant ellipsoidal shape. While the Applicant is correct that the prior art is silent to the mention of a beam having a curve of constant phase, the referenced figure 1 clearly disclose the claimed invention and the Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WHITNEY MOORE/Primary Examiner, Art Unit 3646